                IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                         EASTERN DISTRICT OF TENNESSEE
                        NORTHERN DIVISION AT KNOXVILLE



In re:                                             )
                                                   )
CHARLES THOMAS CAMERON                             )                 Case No. 3:18-32028-SHB
                                                   )
                                                   )                 Chapter 7
                       Debtor.                 )


                                  NOTICE OF AMENDMENT


         Comes now the Debtor, by and through counsel, and pursuant to E.D. Tenn. LR 1009-

1(b), does hereby give notice of the following amendment(s):

    Amending Disclosure of Compensation of Attorney For Debtor(s) to add additional language

    to paragraph 3 to clarify that client(s) understand the balance is discharged and any payments

    are voluntary.



Dated: December 5, 2018


                                                       /s/Richard M. Mayer
                                                       /s/John P. Newton, Jr.
                                                       Richard M. Mayer, #5534
                                                       John P. Newton, Jr., #010817
                                                       Attorneys at Law
                                CERTIFICATE OF SERVICE

     The undersigned hereby certifies that a true and exact copy of the foregoing Notice of
Amendment has been served upon the following parties as follows:

Tiffany Diiorio (Email)
Office of the U.S. Trustee

F. Scott Milligan (ECF)
Chapter 7 Trustee


                                                   /s/Richard M. Mayer
                                                   /s/John P. Newton, Jr.
                                                   Richard M. Mayer, #5534
                                                   John P. Newton, Jr., #010817
                                                   Attorneys at Law



Dated: December 5, 2018
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Eastern District of Tennessee
 In re       Charles Thomas Cameron                                                                            Case No.     3:18-bk-32028-SHB
                                                                                    Debtor(s)                  Chapter      7

               DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)-AMENDED
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                   $                 1,162.00
             Prior to the filing of this statement I have received                                         $                    462.00
             Balance Due                                                                                   $                    700.00

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):           Debtor has been advised that any fees not paid pre-petition and shown above
                                                                     as the "balance due" will be discharged and any payment is strictly voluntary.

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability or discharge actions, any other adversary proceeding and
               Motions to Redeem under 11 USC 722.
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     12/05/2018                                                                     /s/ Richard M. Mayer /s/ John P. Newton
     Date                                                                           Richard M. Mayer / John P. Newton
                                                                                    Signature of Attorney
                                                                                    Law Offices of Mayer & Newton
                                                                                    1111 Northshore Drive S-570
                                                                                    Knoxville, TN 37919
                                                                                    (865) 588-5111 Fax: (865) 588-6143
                                                                                    mayerandnewton@mayerandnewton.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and exact copy of the foregoing Amendment
has been forwarded as follows:


Tiffany Diiorio (Email)
Office of the U.S. Trustee

F. Scott Milligan (ECF)
Chapter 7 Trustee


Dated: 12/05/2018                                    /s/John P. Newton /s/Richard M. Mayer
                                                     John P. Newton #010817
                                                     Richard M. Mayer #0054
